DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims1-5, 9, 12-13, 15 and 18, in the reply filed on 04/09/2021 is acknowledged.
Claims 21-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 04/09/2021.
Claims 6-8, 10, 1 1, 14, 16, 17, 19, 20, 30 and 31 are cancelled.   
Claims 1-5, 9, 12-13, 15 and 18, are under examination with Claims 1 and 18 independent. 
Continuity/ priority Information
The present Application 14897671, filed 12/11/2015 is a national stage entry of PCT/IB2013/054999, International Filing Date: 06/18/2013.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2015  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, the limitation “determine whether the received functional data comprises non-coherent data based on a destination address” is indefinite.
It is unclear how one is able to distinguish between coherent and non-coherent data based on a destination address. The Specification describes “the interconnect offload component may be arranged to compare the destination address of the received functional data to at least one offload address and to determine whether the received functional data comprises non-coherent data based at least partly on said comparison” which is not sufficient to define the limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 12-13, 15 and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (U.S. Pub. No. 20120266029) Pub. Date: Oct.18, 2012.
Regarding independent Claims1 and 18, Mayer discloses an arrangement for processing trace data information, integrated circuits and a method for processing trace data information, comprising: 
receive functional data from at least one interconnect client component of a signal processing device…..; 
[0033] FIG. 3. The arrangement 302 includes a chip 304 including one or more memory circuits 306 configured to store trace data information relating to a series of instructions, and a trace data information port 308 configured to provide off-chip access to the trace data information. The arrangement 302 further includes a direct memory access controller circuit 310 configured to control the transportation of trace data information from the one or more memory circuits 306 to the trace data information port 308.  
and forward the received functional data to a debug network of the signal processing device for communication….  
The direct memory access controller circuit 310 may be configured to control a transport channel 312 for the transportation of trace data information from the one or 

Regarding Claims 2-5, Mayer discloses determine whether the received functional data comprises non-coherent data; 
[0021] A trace data information monitoring circuits 106, 132, 116 may be a circuit configured to listen to or to monitor trace data information sources 104, 110, 120 for a series of instructions related to the functions and executions of the trace data information source 104, 110, 120. The trace data information monitoring circuit 106, 132, 116 may be configured to generate trace data information relating to the series of instructions from the trace data information source 104, 110, 120. 
[0037] In various embodiments, the direct memory access controller circuit 410 may be configured to process memory circuit address information related to the write location of trace data information into the one or more memory circuits 406. 

Regarding Claims 9, 12, 13, Mayer discloses debug network for communication to a destination component;
FIG. 1 [0024] A trace data information monitoring circuit 132, 106, 116 may be connected to the trace bus 124 and/or a debug bus 122 via a standard debug interconnect interface. By way of example, trace data information monitoring circuit 132 may be connected to debug bus 122 via standard debug interconnect interface 142. By way of example, trace data information monitoring circuit 132 may be connected to trace bus 124 via standard debug interconnect interface 144. Trace data information 

Regarding Claim 15, Mayer discloses wherein the interconnect offload component is configurable to enable and disable the offloading mode; 
[0081] In various embodiments, the one or more trace data information monitoring circuits 414, 508a, 508b, 508c may be configured to disable their connection to the one or more trace data information sources 416, 510a, 510b, 510c based on information related to the one or more memory circuits 406, 506a, 506b, 506c, for example, in response to a suspend or trigger signal raised by the direct memory access controller circuit 410.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 15, 2021
Non-Final Rejection 20210414
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov